DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 5/4/2022 is acknowledged.
Claims 20-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/4/2022.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-13 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isfort (EP 1972191 A1).
Regarding claim 1, Isfort a forage harvester comprising: 
a feeder (11, 12) operable to move crop material in a direction of crop processing (A); 
a shear bar (15) located downstream of the feeder (11, 12) relative to the direction of crop processing of the crop material; 
a panel (24) configured for directing the crop material downstream of the shear bar (15) relative to the direction of crop processing of the crop material; 
a processing component (16) disposed downstream of the panel (24) relative to the direction of crop processing of the crop material; 
an impact sensor (33) coupled to the shear bar (functionally coupled as the sensor 33 registers sound emitted from the shear bar 15) and operable to detect data related to a magnitude of a force applied to the shear bar; and 
wherein the panel is moveable from a first position (see FIG.3) to a second position (see FIG.2) in response to the impact sensor detecting an impact force having a magnitude greater than a defined limit, wherein the first position of the panel forms a channel for directing the crop material in the direction of crop processing along a first path toward the processing component, and wherein the second position of the panel alters the channel to direct the crop material along an alternative path not including the processing component (see para.[0012]).  

Regarding claim 2, 3, 6, 7-11, Isfort further discloses the forage harvester set forth in claim 1, further comprising a controller disposed in communication with the impact sensor for receiving data related to the detection and magnitude of the impact force, wherein the controller is operable to control movement of the panel from the first position to the second position (see para.[0014]), per claim 2;  
a fastener (29) coupled to and operatively controlled by the controller for movement between a first configuration and a second configuration, wherein the first configuration of the fastener is configured to secure the panel in the first position, and wherein the second configuration of the fastener is configured to enable movement of the panel from the first position to the second position (see para.[0018]), per claim 3;
wherein the fastener includes a latch mechanism (29) in which the first configuration of the fastener is a latched configuration, and the second configuration of the fastener is an un-latched configuration, per claim 6;
further comprising a cutter head (14) that is rotatable about an axis of rotation and cooperates with the shear bar to cut the crop material (see FIG.2), per claim 7;  
wherein the cutter head includes a drum having a plurality of knives (13) disposed circumferentially about the drum (see FIG.2), per claim 8; 
wherein the panel (24) is located adjacent to or immediately downstream of the cutter head (14) relative to the direction of crop processing of the crop material (see FIG.2), per claim 9;
wherein the processing component includes a kernel processor (16, 20), a crop accelerator (17), a spout transition, or a discharge spout (18)(See FIGS.1-2), per claim 10;
wherein the feeder includes a pair of opposing feed rollers (11,12) counter-rotated to move the crop material therebetween, per claim 11. 

Regarding claims 13 and 16-19, claims 13 and 16-19 recite similar limitations as a combination of claims 1, 2, 7, 9, and 10 and are therefore rejected using the same art and rationale as set forth above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isfort, as applied to claims 1 and 13 above, and further in view of Weaver, Jr. et al. (US 4,799,625) or McClure et al. (US 5,083,976).
Regarding claims 12 and 20, Isfort discloses the forage harvester set forth in claim 1 and 13, except wherein the impact sensor includes a force sensor, a movement sensor, an accelerometer, or a strain sensor.  
Weaver, Jr. et al. and McClure both teach that using alternative impact sensors, such as a force sensor, a movement sensor, an accelerometer, or a strain sensor, for sensing impact on knives or stones on the shear bar of a forage harvester is old and well known in the harvesting art (see col.1, lines 61-67 of McClure et al. and col.2, lines 38-68 of Weaver, Jr.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the impact sensor of Isfort for any alternate impact sensor as Weaver, Jr. et al. and McClure both teach that substituting one known impact sensor for another known impact sensor is well within one skilled in the art and the predictable result is a sensor that senses impacts on a shear bar of a forage harvester.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671